Title: To Thomas Jefferson from John Page, 15 July 1776
From: Page, John
To: Jefferson, Thomas


                    
                        My Dear Jefferson
                        Wmsburg. July the 15th. 1776.
                    
                    I have just Time to inclose you a Copy of General Lee’s Letter written the Day after the Cannonade of Fort Sullivan. It came to Hand two Days after his other though written 4 Days before it.  This was a glorious affair. Ld. Dunmore has had a most compleat Drubbing. The Fleet left 7 fine Cables and Anchors worth at least £1200, three of their Tenders compleatly furnished fell into our Hands. If we had had only 2 more 18c Pounders and Powder and Ball in plenty we might have taken or utterly destroyed the Dunmore, and all their Tenders. The Fowey did not attempt to assist the Dunmore, the Otter prepared once to fire but received a shot between wind and Water, on which she went off on a Careen. I hope every one here especially of our late Committee will remember how often I insisted on erecting Batteries, and attacking this Fleet. If I could have been listened to, I would have agreed to be hanged if I would not have saved Norfolk and destroyed the Fleet before it—4–18’s and as many 9 Pounders would have done their Business. Our Governour is still so sick that he can not attend to Business. I am presidin[g] Member and am so pestered with Letters and answering them that I have not Time to add, but a few Words more. The N[orth] Carolinians have sent the Clothes which G. Lee wanted for their People. They have also sent a good Stock of Gun powder, and we are sending what can be spared from here to North Carolina to replace what they have lent. For God’s Sake set on Foot an Expedition against Detroit. I am yrs,
                    
                        John Page
                    
                